Citation Nr: 1538771	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  09-37 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus type II (diabetes mellitus) with onychomycosis and erectile dysfunction prior to April 13, 2015 and in excess of 60 percent thereafter.

2.  Entitlement to a rating in excess of 10 percent for service-connected hypertension with left ventricular hypertrophy (hypertension).

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) prior to December 14, 2011.


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to March 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This matter was previously remanded by the Board in February 2015 in order to obtain all available private and VA treatment records as well as further examination.  This additional development has been completed. 


FINDINGS OF FACT

1.  For the period prior to April 13, 2015, the Veteran's diabetes mellitus required insulin, restricted diet, and regulation of activities for management.

2.  For the period after April 13, 2015, the Veteran's diabetes mellitus has not required weekly visits to a diabetic care provider, with no progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

3.  The Veteran requires continuous medication for control of his hypertension and has a history of diastolic pressure of predominantly 100 mm. Hg. or higher, but he has never had diastolic pressure predominantly 110 mm. Hg. or higher or systolic pressure predominantly 160 mm. Hg. or higher.

4.  For the prescribed period prior to December 14, 2011, the Veteran was service-connected for diabetes mellitus, hypertension, bilateral lower extremity peripheral neuropathy, mild intermittent lumbosacral strain, and residuals of an old hamstring pull to the right thigh; and he had one disability rated as 40 percent disabling with a combined overall disability evaluation of 70 percent.  

5.  For the period prior to December 14, 2011, the Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation during any time subject to this appeal.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation of 40 percent for diabetes mellitus for the period prior to April 13, 2015 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119 Diagnostic Code 7913 (2015).

2.  The criteria for a disability evaluation in excess of 60 percent for diabetes mellitus for the period after April 13, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119 Diagnostic Code 7913 (2015).

3.  The criteria for an initial disability evaluation in excess of 10 percent have not been met for hypertension. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.104 Diagnostic Code 7101 (2015).

4.  The criteria for TDIU have been met for the period prior to December 14, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in letters sent to the Veteran.  

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with adequate examinations.  The examiners considered the relevant history, provided a detailed description of that condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of the claim.


Merits

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  


Diabetes Mellitus

The January 2003 rating decision granted service connection for diabetes mellitus with onychomycosis associated with herbicide exposure and assigned a rating of 20 percent effective June 24, 2002.  The December 2003, March 2006, June 2007 and June 2008 rating decisions continued the Veteran's 20 percent disability rating for diabetes mellitus.  The symptoms of onychomycosis and erectile dysfunction were included as noncompensatory complications of the diabetes mellitus.  However, the Board notes that the Veteran is receiving special monthly compensation under 38 U.S.C. § 1114(k) and 38 C.F.R. § 3.350(a) for loss of use of a creative organ as well as a separate ratings for bilateral upper and lower extremity peripheral neuropathy, which are not on appeal.  Thereafter, the July 2015 rating decision increased the Veteran's disability rating for diabetes mellitus from 20 percent disabling to 60 percent disabling, effective April 13, 2015.

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  38 C.F.R. § 4.119, Diagnostic Code 7913. 

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Id. 

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Id. 

Diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet, is rated 20 percent disabling.  Id.

Diabetes mellitus that is manageable by restricted diet only, is rated 10 percent disabling.  Id.  

VA Regulation provides that it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The United States Court of Appeals for Veterans Claims (Veterans Court) specifically held that 38 C.F.R. § 4.21 has no application when rating diabetes mellitus.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007).  The rating criteria for diabetes mellitus employ the word "and" between different criterion for each disability rating higher than 10 percent. 

The Veterans Court upheld the Board's interpretation of conjunctive joining (use of the word "and") of criteria for a given rating as meaning that all of the criteria so joined were necessary in order to award the rating.  Id. at 366.  Specifically, the Veterans Court explained that "if taking insulin and having a restricted diet were sufficient to support a 40 [percent] disability rating without restriction of activities, then there would be no reason for "insulin and restricted diet" to be one of the two ways to qualify for a 20 [percent] rating."  Id.  Such "successive rating criteria" are those where the criteria for a given higher rating includes the criteria for each lower rating, which means that if one of the criterion for a given rating was not present the Veteran could only receive a rating at a level that did not require that missing criterion.  See Tatum v. Nicholson, 23 Vet. App. at 156 (2009). 

In Camacho, the Veterans Court also held "that medical evidence is required to support a finding that a claimant's diabetes requires regulation of activities." Camacho, 21 Vet. App. at 364.


Prior to April 13, 2015

The medical evidence of record includes an October 2003 VA examination which reported a restricted diet for the Veteran's diabetes mellitus management but no restriction of activities.  The Veteran also reported taking insulin to treat his diabetes.

However, the Veteran described restriction of activities of daily living in the October 2005 VA examination.  Specifically, he stated that he has severe fatigue and weakness as well as heat intolerance, decreased strength and multiple episodes where his sugar will go very high and he will pass out.

Another VA examination was performed in April 2007 for the Veteran's diabetes mellitus.  The Veteran's current treatment was 70/30 insulin units in the mornings and evenings.  

A VA examination was also performed in February 2010.  At that time, he reported prescription medications including 60 units of insulin before breakfast, 40 units at noon and 40 units in the evening.  

Moreover, the November 2012 VA examination reported treatment of the Veteran's diabetes mellitus with restricted diet, prescribed oral hypoglycemia agents and prescribed insulin more than 1 injection per day.  In the Veteran's medical history, regulation of activities were also noted, including standing, walking, lifting, carrying, reaching, grasping and handling.  Also in the Veteran's medical history, it was noted the Veteran visits his doctor for episodes of ketoacidosis or hypoglycemic reactions less than 2 times per month.  The functional impact of the Veteran's diabetes mellitus included complications on the ability to work due to avoiding strenuous physical duties to prevent hypoglycemia.  There was no change in weight noted in the examination report.

In addition to examinations, the record includes treatment notes for the Veteran's diabetes mellitus.  An earlier November 2007 treatment note indicated not well controlled diabetes mellitus and the Veteran was counseled to reduce calories intake and increase physical activity for weight reduction.  His insulin prescription was continued.  Later, a VA treatment note dated June 2008 indicated the diabetes mellitus was well controlled and the Veteran was to continue using insulin as prescribed as well as glipizide.  Moreover, the Veteran was counseled to stop drinking Kool-Aid and other sugared drinks as well as lose weight.  

A February 2009 VA treatment notation indicated diabetes mellitus controlled with insulin.  A June 2010 VA treatment note reported the Veteran's diabetes mellitus was improving and healthy living as well as being active were recommended for further improvement.

A November 2007 treatment note similarly documents the Veteran's diabetes mellitus, not well controlled, with an insulin prescription.  Early treatment notes from November 2003 to November 2005 also show that the Veteran's diabetes mellitus is insulin dependent.

The record also includes an October 2002 statement from Dr. D.Y., and an October 2008 statement from Dr. M.W. who both indicate the Veteran's diabetes mellitus requires insulin, restricted diet and regulation of activities.  Neither statement includes a description of the regulated activities was provided in the remarks section of the form, as requested.  However, the record also includes an October 2011 statement from Dr. M.W. who indicates again that the Veteran's diabetes mellitus requires insulin, restricted diet and regulation of activities.  This form specifies the regulation of activities is "due to the Veteran's inability to do standing, stooping, or squatting".  He also has diabetes neuropathy due to his diabetes which limits his activity.  This statement is consistent with the regulations of activities noted in the November 2012 VA examination.  

In light of both the November 2012 VA examination and the October 2011 statement from Dr. M.W. reporting regulation of activities required to manage the diabetes mellitus, in addition to insulin and restricted diet, the Board finds the Veteran's diabetes mellitus more closely approximates the 40 percent disability criteria for the period prior to April 13, 2015 but no higher.  Despite a notation in the November 2012 VA examination reporting diabetic care for episodes of ketoacidosis or hypoglycemic reactions less than 2 times per month, which was self-reported, the Veteran reported zero hospitalizations for episodes of ketoacidosis or hypoglycemic reactions in the past 12 months.  Moreover, the Board finds no additional objective medical support for the Veteran's report of requiring diabetic care for episodes of ketoacidosis or hypoglycemic reactions less than 2 times per month in the additional examinations and treatment notes of record for this period.  As such, the Board finds a rating of 60 percent is not warranted for this period.

After April 13, 2015

A more recent diabetes mellitus VA examination was performed in April 2015.  No regulation of activities were noted in treatment of the Veteran's diabetes mellitus, instead the diabetes mellitus is managed by restricted diet, insulin injection more than once a day as well as strict diet and glucose tablets as needed.  The Veteran has to visit his diabetic care provider less than two times per month for episodes of ketoacidosis as well as hypoglycemia.  Over the past year, the Veteran has been hospitalized once for episodes of ketoacidosis and not at all for episodes of hypoglycemic reactions.  No loss of strength or weight associated with the diabetes mellitus was reported.  The examination noted the Veteran's diabetes mellitus causes a functional impact on the Veteran's ability to work because the peripheral neuropathy causes burning in the feet and numbness in the hands.  The Veteran's dexterity is compromised as a result of the numbness sensation.

In the examiner's opinion, it is not medically necessary for the Veteran to avoid strenuous occupational and recreational activities solely in order to control his diabetes.

Relying on the objective medical findings in the April 2015 VA examination, which includes diabetes mellitus managed by restricted diet, insulin injections, as well as care from a diabetic provider less than two times per month for episodes of ketoacidosis as well as hypoglycemia and one hospitalization for ketoacidosis in the past year, the Board finds the 60 percent disability rating is supported, but no higher.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).  However, the Board finds referral is not warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the objective medical evidence from the record supports that the Veteran's diabetes mellitus is adequately compensated by the assigned staged disability rating.  Notably, the Board has given the Veteran's reports of medically restricted activities in order to manage his diabetes mellitus significant weight in finding an increase in his disability rating for the period prior to April 13, 2015.  
In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.

Also considered by the Board is whether the collective effect of his other service connected disabilities warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has additional service-connected disabilities of posttraumatic stress disorder, arteriosclerotic heart disease, coronary artery disease with status post myocardial infarction, peripheral neuropathy with carpal tunnel syndrome on the bilateral upper and lower extremities, hypertension, mild intermittent lumbosacral strain, and residuals of old hamstring pull of the right thigh.  The record shows that he is properly compensated for all of his service-connected disabilities.  The evidence does not rise to an equipoise level as to a collective effect of his other service connected disabilities that makes the schedular standards inadequate.

The criteria for referral for extraschedular consideration have not been met. 

In summary, the preponderance of evidence supports granting a rating of 40 percent for the Veteran's diabetes mellitus before April 13, 2015 and against granting a rating in excess of 60 percent for the Veteran's diabetes mellitus after April 13, 2015.  Hence, the appeal as to this issue is granted in part.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

Hypertensive Vascular Disease

In this discussion all blood pressure measurements are in mm. Hg. and where separated by a slash (/), the systolic pressure precedes the slash and the diastolic pressure follows the slash.  Hypertension is rated based on the criteria found at 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).  Diastolic pressure predominantly 120 or more warrants a 40 percent rating.  Id.  Diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, warrants a 20 percent rating.  Id.  A 10 percent rating is assigned for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; is the minimum evaluation for an individual with a history of diastolic pressure predominately 100 or more who requires continuous medication for control.  Id.

A VA examination was performed in April 2007 for the Veteran's hypertension.  His blood pressure readings were 165/92, 157/95 and 169/94 on examination.  He was diagnosed with hypertension.  

A March 2008 VA examination found the Veteran's blood pressure to be 137/84, 147/93 and 135/90.  His hypertension was documented as well-controlled on medication and does not impact his ability to obtain or maintain any physical or sedentary employment.

At the February 2010 VA examination, the Veteran's blood pressure was 137/85 in the right arm sitting and 125/82 in the left arm sitting with a left arm standing blood pressure of 117/80.

A June 2010 VA examination reported blood pressure that was not well controlled.  The Veteran reported having tightness and discomfort in the chest.  His blood pressure readings at the examination were 137/85, 135/82 and 117/80.

VA treatment notes indicate the Veteran was taking Diltiazem, Atenolol, Valsartan, Maxzide and Nitroglycerin Sublingual for the treatment of his hypertension.  Moreover, treatment notes from November 2007 documents the Veteran's blood pressure as 130/88, January 2010 indicated a blood pressure of 134/79, 139/67 in March 2010, 120/79 in June 2010, 120/54 again in June 2010 and 139/76 in May 2010.  An earlier blood pressure reading from June 2008 was 146/90.

Updated VA treatment records from January 2015 showed stable hypertension with the current medication and no evidence of atrial fibrillation were noted on EKG's.

In consideration of the foregoing, the Board finds that entitlement to a rating in excess of 10 percent is not warranted.  There is simply no evidence that the Veteran's diastolic pressure is not predominantly 110 or more or his systolic pressure is not predominantly 200 or more.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).  However, the Board finds referral is not warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the objective medical evidence from the record supports that the Veteran's hypertension is adequately compensated by the assigned staged disability rating.  

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.

Also considered by the Board is whether the collective effect of his other service connected disabilities warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has additional service-connected disabilities of posttraumatic stress disorder, arteriosclerotic heart disease, coronary artery disease with status post myocardial infarction, peripheral neuropathy with carpal tunnel syndrome on the bilateral upper and lower extremities, hypertension, mild intermittent lumbosacral strain, and residuals of old hamstring pull of the right thigh.  The record shows that he is properly compensated for all of his service-connected disabilities.  The evidence does not rise to an equipoise level as to a collective effect of his other service connected disabilities that makes the schedular standards inadequate.

The criteria for referral for extraschedular consideration have not been met. 

In summary, the preponderance of evidence is against a finding that the Veteran's hypertension warrants a rating in excess of 10 percent.  Hence, the appeal as to this issue is denied.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).


TDIU

Total ratings, referred to as TDIU, may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).  In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation and Pension Service, for consideration of extra-schedular TDIU.  See 38 C.F.R. § 4.16(b) (2015). 

Neither the effect of nonservice-connected disabilities nor of the veteran's age may be considering in determining whether TDIU is warranted.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Court has held that the receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot any pending claim for a TDIU. Bradley v. Peake, 22 Vet. App. 280 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation. 

The Bradley case, however, is distinguishable from the instant case.  In Bradley, the Court found that TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities." Bradley, 22 Vet. App. at 293. Here, to award a separate TDIU rating in addition to the schedular 100 percent rating since December 14, 2011, based on the Veteran's combined service-connected disabilities would result in duplicate counting of the disabilities.

Thus, as the Veteran is already in receipt of a combined 100 percent schedular rating from December 14, 2011, the issue of entitlement to a TDIU for the period from that date is moot.  See Locklear v. Shinseki, 24 Vet. App. 311, 314, (2011).   While VA has a duty to maximize a claimant's benefits, the Veteran is already in receipt of the maximum benefits available for that period.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  The scope of the Veteran's TDIU will thereby be limited to the period prior to December 14, 2011.  

For the period prior to December 14, 2011, and as a result of this decision, the Veteran's service-connected diabetes mellitus is not rated as 40 percent.  Service connection as also in effect during this period for mild intermittent lumbosacral strain rated as 10 percent from February 2003 then 20 percent from July 2007, hypertension rated as 10 percent, peripheral neuropathy of the right lower extremity rated as 10 percent, peripheral neuropathy of the left lower extremity rated as 10 percent, residuals of an old hamstring pull of the right thigh rated as 10 percent from July 2007 and noncompensable from July 2003 to July 2007, and arteriosclerotic heart disease currently rated as 10 percent from July 2007 and 60 percent beginning on December 2011.  The Veteran's overall disability evaluation is 70 percent with one disability rated as 40 percent disabling.  The Veteran therefore meets the requirements for eligibility to receive TDIU benefits.  38 C.F.R. § 4.16(a).

Consequently, the remaining question is whether the Veteran's service-connected disabilities preclude gainful employment.  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by non-service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.341, 4.16(a), 4.19 (2015).

The Veteran reported on his July 2007 VA Form 21-8940 that he had one year of college education but did not graduate.  Following separation from service, he worked at a high school as a janitor from July 1985 to December 2002 and was self-employed as a carpenter from March 2004 to March 2005.  He reported leaving his job as a self-employed carpenter due to his disability.  The Veteran also noted that he has not received any other education or training beyond his military and prior work experience.

The Veteran was provided with several VA examinations throughout the period at issue which provided opinions as to how his service-connected disabilities would affect his employability prior to December 14, 2011.  Specifically, the August 2011 VA examination found the Veteran's supraventricular tachycardia would not prevent physical or sedentary employment.  

The earlier March 2007 VA examination found the Veteran's hypertension was documented as well-controlled on medication and does not impact his ability to obtain or maintain any physical or sedentary employment.  However, the examiner noted the Veteran's occupation is a carpenter by trade which requires physical activities such as bending, kneeling, stooping and gripping of a hammer.  The Veteran's diabetes mellitus and associated problems with that diagnosis would cause difficulty with him obtaining and maintaining employment consistent for carpenters.  

Also in the October 2003 VA examination, the examiner found the Veteran's diabetes would not impede employability except the Veteran cannot be put in a position where he would have to stand for prolonged periods of time due to the burning in his feet.  Relating to the Veteran's hypertension, the examiner indicated his hypertension would have no bearing on current employability as long as the Veteran takes his medications and keeps his blood pressure under control.

Full consideration has been given to the multiple VA examinations that suggest that the Veteran is capable of some form of sedentary employment.  Yet, ultimate responsibility for a TDIU determination is a factual rather than a medical question and, as such, is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).  The Veteran has very little formal education, and has not received any other education or training beyond his prior work experience of a janitor and a carpenter.  As to his prior work experience, the Board acknowledges that it consisted primarily of physical labor.  Furthermore, the evidence shows the Veteran's service-connected disabilities have an impact on his ability to perform physical activities, to the extent that they would require prolonged standing, bending, stooping, kneeling, and gripping.  Based on the foregoing, the Board is unaware of the type of sedentary employment that would be available to the Veteran.  Indeed, while not outcome determinative, the Board notes that the Social Security Administration determined that the Veteran was eligible for disability benefits on account of his service connected disabilities and work experience.

Given the Veteran's lack of education and special training, and the impact of his service-connected disabilities, the Board finds the likelihood of him finding substantially gainful employment, particularly after years of working in physical jobs, is low.  To the extent there may be any remaining doubt, such doubt must be resolved in favor of the claim.  This standard of proof reflects "the high esteem in which our nation holds those who have served in the Armed Services."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
 
Therefore, the Board resolves all reasonable doubt in favor of the Veteran and finds that his service-connected disabilities prevent him from securing gainful employment.  Accordingly, entitlement to TDIU is warranted.   38 C.F.R. §§ 3.341(a), 4.16, 4.18, 4.19.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating of 40 percent for service-connected diabetes mellitus with onychomycosis and erectile dysfunction prior to April 13, 2015 is granted.

Entitlement to a rating in excess of 60 percent for service-connected diabetes mellitus with onychomycosis and erectile dysfunction after April 13, 2015 is denied.

Entitlement to a rating in excess of 10 percent for service-connected hypertension with left ventricular hypertrophy is denied.

Entitlement to a TDIU prior to December 14, 2011 is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


